DETAILED ACTION
This communication is a Final Action in response to correspondence filed on August 5, 2021. Claims 1, 3-6, and 8-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected; and analyzing the one or more crowdsource data sets according to the query specific function. 

The limitation of identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing instructions stored in memory by a processor of a device to cause a server computer system to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executing instructions stored in memory by a processor of a device to cause a server computer system to” language, “identify” in the context of this claim encompasses the user selecting mobile devices that belong to a specific network. Similarly, the limitation of analyzing the one or more crowdsource data sets according to the query specific function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing instructions stored in memory by a processor of a device to cause a 

This judicial exception is not integrated into a practical application. The claim recites the additional element of executing instructions stored in memory by a processor of a device to cause a server computer system to perform the method. This additional element is recited at a high level of generality (i.e., as generic instructions, stored in a generic memory, performed by a generic processor of a generic device to cause a generic server to perform the generic computer functions of receiving a function, identifying a set of mobile devices, pushing the function to the set of mobile devices, triggering an application on the set of mobile devices, receiving data sets, and analyzing the data sets) such that it amounts to no more than mere instructions to apply the exception and insignificant extra-solution activity using generic computer components. The claim further recites the additional elements of receiving a query specific function and receiving the one or more crowdsource data sets. Receiving a query specific function and receiving the one or more crowdsource data sets are extra-solution activities because they constitute mere data gathering in conjunction with the exception. The claim further recites the additional element of targeting the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of executing instructions stored in memory by a processor of a device to cause a server computer system to perform the method amounts to no more than mere instructions to apply the exception and insignificant extra-solution activity using generic computer components. Mere instructions to apply an exception and insignificant extra-solution activity using buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), receiving and sending information over a network is well-understood, routine, and conventional. Paragraphs [0002]-[0003] of Applicant’s published specification indicate that triggering applications on mobile devices to generate sensor data is well-understood, routine, and conventional. Performing well-understood, routine, and conventional extra-solution activity using generic computer components does not constitute an inventive concept. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. The claim is not patent eligible. 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea as claim 1. The claim recites the additional limitation of wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets. The analyzing step is still capable of being performed mentally when the analyzing includes aggregating data sets. Accordingly, the additional limitation of claim 3 is directed to the same abstract idea as claim 1.

Claims 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea as claim 1. The claim recites the additional limitation of wherein to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices comprises to push the one or more instances of the query specific function to the 

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected; and analyzing the one or more crowdsource data sets according to the query specific function. 

The limitation of identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “[a] server computer system . . . comprising: a transceiver,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “[a] server computer system . . . comprising: a transceiver” language, “identify” in the context of this claim encompasses the user selecting mobile devices that belong to a specific network. Similarly, the limitation of analyzing the one or more crowdsource data sets according to the query specific function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 

This judicial exception is not integrated into a practical application. The claim recites the additional element of a server computer system comprising a transceiver and one or more processors. This additional element is recited at a high level of generality (i.e., as a generic server comprising a generic transceiver for performing the generic computer functions of receiving a function, identifying a set of mobile devices, pushing the function to the set of mobile devices to trigger an application on the set of mobile devices, and receiving data sets and one or more generic processors for performing the generic computer function of analyzing the data sets) such that it amounts to no more than mere instructions to apply the exception and insignificant extra-solution activity using generic computer components. The claim further recites the additional elements of receiving a query specific function and receiving the one or more crowdsource data sets. Receiving a query specific function and receiving the one or more crowdsource data sets are extra-solution activities because they constitute mere data gathering in conjunction with the exception. The claim further recites the additional element of targeting the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function to 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server computer system comprising a transceiver and one or more processors amounts to no more than mere instructions to apply the exception and insignificant extra-solution activity using generic computer components. Mere instructions to apply an exception and insignificant extra-solution activity using generic computer components cannot provide an inventive concept. As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a function, pushing the function to the set of mobile devices to trigger an application on the set of mobile devices, and receiving data sets amount to no buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), receiving and sending information over a network is well-understood, routine, and conventional. Performing well-understood, routine, and conventional extra-solution activity using generic computer components does not constitute an inventive concept. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. The claim is not patent eligible. 

Claim 6 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 6 recites the same abstract idea as claim 5. The claim recites the additional limitation of wherein the one or more processors are further configured to aggregate the received one or more crowdsource data sets. The limitation of aggregating the received one or more crowdsource data sets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the one or more processors” language, “aggregate” in the context of this claim encompasses the user mentally performing an aggregation operation on data. Accordingly, the additional limitation of claim 6 is directed to an abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea as claim 1. The claim recites the additional limitation of wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor. Pushing the function to the set of mobile devices is still insignificant extra-solution activity, regardless of the types of sensors on the mobile devices, because it still constitutes mere data output. Triggering an 

Claim 9 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 9 recites the same abstract idea as claim 5. The claim recites the additional limitation of wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor. Pushing the function to the set of mobile devices to trigger an application on the set of mobile devices is still insignificant extra-solution activity, regardless of the types of sensors on the mobile devices, because it still constitutes mere data output. Paragraphs [0002]-[0003] of Applicant’s published specification indicate that pushing the function to and triggering an application on the set of mobile devices including geo location, light, movement, audio, and visual sensors is well-understood, routine, and conventional. Accordingly, the additional limitation of claim 9 does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a set of mobile devices to target based on a 

The limitation of identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “[a] non-transitory, computer readable medium having instructions stored therein . . . wherein the instructions are executable by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “[a] non-transitory, computer readable medium having instructions stored therein . . . wherein the instructions are executable by one or more processors” language, “identify” in the context of this claim encompasses the user selecting mobile devices that belong to a specific network. Similarly, the limitation of analyzing the one or more crowdsource data sets according to the query specific function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “[a] non-transitory, computer readable medium having instructions stored therein . . . wherein the instructions are executable by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “[a] non-transitory, computer readable medium having instructions stored therein . . . wherein the instructions are executable by one or more processors” language, “analyze” in the context of this claim encompasses the user thinking about crowdsource data sets. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory, computer readable medium having instructions stored therein, wherein the instructions are executable by one or more processors amounts to no more than mere instructions to apply the exception and extra-solution activity using generic computer components. Mere instructions to apply an exception and extra-solution activity using generic computer components cannot provide an inventive concept. As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a function, pushing the function to the set of mobile devices, triggering an application on the set of mobile devices, and receiving data sets amount to no more than extra-solution activity using generic computer components. According to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), receiving and sending information over a network is well-understood, routine, and conventional. Paragraphs [0002]-[0003] of Applicant’s published specification indicate that triggering applications on mobile devices to generate sensor data is well-understood, routine, and conventional. Performing well-

Claims 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract idea as claim 10. The claim recites the additional limitation of wherein the instructions are further executable by the one or more processors to determine one or more of the sensors of the set mobile devices according to a pre-determined target criteria. The limitation of determining one or more of the sensors of the set mobile devices according to a pre-determined target criteria, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the one or more processors” language, “determine” in the context of this claim encompasses the user selecting sensors based on criteria. Accordingly, the additional limitation of claim 11 is directed to an abstract idea.

Claim 12 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 12 recites the same abstract idea as claim 10. The claim recites the additional limitation of wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets. The analyzing step is still capable of being performed mentally when the analyzing includes aggregating data sets. Accordingly, the additional limitation of claim 12 does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.



Claim 14 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 14 recites the same abstract idea as claim 10. The claim recites the additional limitation of wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor. Pushing the function to the set of mobile devices is still insignificant extra-solution activity, regardless of the types of sensors on the mobile devices, because it still constitutes mere data output. Triggering an application on the set of mobile devices to cause sensors to generate data is still insignificant extra-solution activity, regardless of the types of sensors on the mobile devices, because it is still an insignificant application of identifying the set of mobile devices, and does not add a meaningful limitation to the process of identifying the set of mobile devices. Paragraphs [0002]-[0003] of Applicant’s published specification indicate that pushing the function to and triggering an application on the set of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. (US Publication No. 2013/0084891) in view of Kim et al. (US Publication No. 2009/0006522).

As to claim 1, Khorashadi teaches a method of causing sensors of mobile devices to generate data for performing analysis on crowdsource data, the method comprising:
executing instructions stored in memory by a processor of a device to cause a server computer system to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms);
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location); 
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc. and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests); and   
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 3, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 4, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices comprises to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices in accordance with pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 5, Khorashadi teaches a server computer system for causing sensors of mobile devices to generate data for performing analysis on a crowdsource data, the system comprising:
a transceiver, wherein the transceiver is configured to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms),
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location);
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function to trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform); and 
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests);
one or more processors, wherein the one or more processors are configured to:
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 6, the limitations of parent claim 5 have been discussed above. Khorashadi teaches 
wherein the one or more processors are further configured to aggregate the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 8, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).

As to claim 9, the limitations of parent claim 5 have been discussed above. Khorashadi teaches
wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).

As to claim 10, Khorashadi teaches a non-transitory, computer readable medium having instructions stored therein to cause sensors of mobile devices to generate data for performing analysis on crowdsource data, wherein the instructions are executable by one or more processors to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms);
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location);
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc. and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests); and   
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 11, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein the instructions are further executable by the one or more processors to determine one or more of the sensors of the set of mobile devices according to a pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 12, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 13, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices comprises to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices in accordance with pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 14, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein the one or more sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
On pages 6-7 of Applicant’s Response, Applicant argues:

Claims 1, 3-6, and 8-14 stand rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter, an abstract idea. Applicants respectfully traverse the rejection. 
Applicant below applies the USPTO's Step 2A, two prong analysis to the claims to 
support eligibility under 35 USC § 101. Before proceeding to the analysis, Applicant addresses the Examiner's Response to Arguments in the February 5, 2021 Office Action. 

1. The Examiner states: 

As admitted by Applicant, the improvement disclosed by Applicant's published specification is "mak[ing] it possible to generate crowdsource data using all the current sensors present on the mobile device" (see [0062]). However, the claims do not reflect the disclosed improvement. Office Action, p. 34. 

Thus, the specification does set forth this improvement among others. The claims do reflect the disclosed improvement. Representative claim 1 recites: 

target the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: 

push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices includes one or more of the sensors and one or more applications to execute the query specific function; 

trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets 
associated with the identified set of the mobile devices.

Thus, claim 1 makes possible generating the crowdsource data using sensors on mobile devices by inter alia requiring technology to "target the identified set of the mobile devices." How to target the mobile devices is also set forth in claim 1, i.e. "push one or more instances of the query specific function to the How the trigger works includes, "trigger[ing] at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices." Thus, claim 1 specifically sets forth and, thus, "reflect[s] the disclosed improvement." 

Furthermore, the "improvement" is a clearly a "technical improvement." Claim 1 requires specific identification, targeting, and triggering operations in order to generate the crowdsource data using sensors on the mobile devices. Such operations are inherently technical and are neither conventional nor routine computer functions.

Examiner respectfully disagrees with Applicant’s arguments. The claims do not improve the functioning of the computer itself or any other technology or technical field. In determining patent eligibility, “[a]fter the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology . . . . That is, the claim must include the components or steps of the invention that provide the improvement described in the specification . . . . The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification)” (see MPEP § 2106.05(a)). 

Similarly, paragraph 5 of the specification recites that “[i]n another approach, sensors of mobile phones are used to crowdsource noise pollution data from a given area,” “[t]his approach collects information from microphones,” and “[h]owever, this approach is again application specific and cannot be implemented for collecting various other information that can be collected via crowdsourcing.”
Thus, according to the specification, the prior art uses mobile phones to crowdsource data from a single domain using one type of sensor, but does not crowdsource different kinds of data using different types of sensors. 
The specification further recites that “there is a need for a method and system suitable for wide range of Crowdsourcing” (see [0006]) and “the present invention [can] be implemented on various application domains. Furthermore, the present invention makes it possible to generate crowdsource data using all the current sensors present on the mobile device” (see [0062]). Accordingly, the improvement described by the specification is using all of the sensors of a mobile device to crowdsource data and crowdsourcing data using various application domains.
However, claim 1 simply recites “wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function; trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices” (emphasis added). Under the BRI of the claims, the claims may 
Since the claims do not require using all sensors of a mobile device to crowdsource data, crowdsourcing data using different types of sensors, crowdsourcing data using various application domains, or crowdsourcing different types of data, the claims do not reflect any improvement described by the specification. 

On pages 7-8 of Applicant’s Response, Applicant argues:

2. The Examiner states: 

Examiner respectfully disagrees with Applicant's arguments. The additional ["targeting" and "triggering"] elements are insignificant extra-solution activity. An additional element is considered to be insignificant extra-solution activity when "the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)" (see MPEP §2106.05(g), emphasis added). According to OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, an example of such data gathering is "[p]resenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price" (see Id.). Office Action, p. 45, §16. 

However, the "targeting" and "triggering" limitations as a whole in claim 1 are not simply data gathering and outputting. The "targeting" and "triggering" elements are specific operations that specify how "to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets." They are not simply high level operations such as "gathering, within a machine-OIP Technologies. The "targeting" and "triggering" operations in representative claim 1 require specific, technical interaction with the mobile devices. The "targeting" and "triggering" operations in representative claim 1 do not actually perform any data gathering or outputting. 

Examiner respectfully disagrees with Applicant’s arguments. The “targeting” and “triggering” are insignificant extra-solution activity. According to MPEP §2106.05(g), an example of insignificant extra-solution activity is “[p]resenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Since the “targeting” operation of claim 1 includes pushing a query specific function that had previously been received to a set of mobile devices, the “targeting” operation does indeed perform data outputting. The query-specific function is a form of data that is received and pushed (output) by the computer system. Additionally, the purpose and direct result of both targeting mobile devices and triggering applications on the mobile devices is to gather crowdsource data sets. Similar to how the purpose and direct result of sending electronic offers to customers in OIP Technologies is the gathering of statistics , the purpose and direct result of the claimed “targeting” and “triggering” is the gathering of crowdsource data sets. Accordingly, the “targeting” and “triggering” do not integrate the abstract idea into a practical application. 

On pages 8-9 of Applicant’s Response, Applicant argues:



Claim 1 is more like eligible claim 2 of example 21 in the July 2015 Update Appendix 1 of the 2014 Interim Guidance on Subject Matter Eligibility. Claim 2 of Example 21 includes: 

generates a stock quote alert from the filtered stock quotes that contains a stock name, stock price and a universal resource locator (URL), which specifies the location of the data source; 

formats the stock quote alert into data blocks according to said information format; and 

transmits the formatted stock quote alert over a wireless communication channel to a wireless device associated with a subscriber based upon the destination address and transmission schedule, 

wherein the alert activates the stock viewer application to cause the stock quote alert to display on the remote subscriber computer and to enable connection via the URL to the data source over the Internet when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online. 

Thus, claim 2 of example 21 transmitted a stock quote alert that contained the stock name, stock price, and a URL to a wireless device, and the alert activated the stock viewer application. Applicant respectfully submits that following the Examiner's reasoning of representative claim 1 of the Present Application, the above four elements of claim 2, example 21 are insignificant, extra solution activity because they send a stock information to a wireless device and the device displays the stock 

Representative claim 1 of the Present Application goes even further that claim 2, example 21. Representative claim 1 targets specifically identified devices and specifies how to trigger at least one application on each of the devices to execute specific functions to achieve a technical improvement. As stated above, the "targeting" and "triggering" operations in representative claim 1 to not actually perform any data gathering or outputting. They perform the technical operations to enable and activate the technical improvement of causing sensors of identified mobile devices to generate data for one or more crowdsource data sets.If claim 2, example 21 is eligible, representative claim 1 must be eligible. 

In light of the foregoing analysis, the Present Application solves an important problem. For example, there exists a problem in utilizing sensors on mobile devices for communication in the context of crowdsourcing data. "Crowdsourcing enables in-depth, large-scale, cost-effective information gathering, and accurate techniques for information extraction from crowdsource data." Present Application, ¶0002. However, gathering and analyzing crowdsource data has always been a challenge." Id. The Present Application identifies a technical problem associated with understanding the information and provides a solution. The Present Application states, "The present invention makes it possible to generate crowdsource data using all the current sensors present on the mobile device." Id, ¶0043. 

Present Application, to solve the problems identified and contemplated in the Present Application. The Present Application and the present claims apply technology to obtain the correct information and correctly analyze the information to solve the problems of utilizing sensors to generate crowdsource data. Furthermore, the claims do not simply suggest a problem without a tangible, concrete solution. The Specification of Present Application describes how the solution is accomplished, and the claims do not merely recite simply using a computer as a tool.

Examiner respectfully disagrees with Applicant’s arguments. As discussed above, the claims do not recite a technical improvement. In determining patent eligibility, “[a]fter the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology . . . . That is, the claim must include the components or steps of the invention that provide the improvement described in the specification . . . . The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification)” (see MPEP § 2106.05(a)). 

Applicant defines the technical improvement as “causing sensors of identified mobile devices to generate data for one or more crowdsource data sets.” As discussed in detail above, this is not an improvement over the admitted prior art of Applicant’s specification, which already teaches crowdsourcing data using mobile device sensors. Since the claims do not recite a technical improvement, “targeting” and “triggering” operations do not enable and activate the technical improvement.


Accordingly, the “targeting” and “triggering” do not integrate the abstract idea into a practical application. 

On pages 10-15 of Applicant’s Response, Applicant argues:

The Supreme Court in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014) made clear that it applies the two step framework set forth in Mayo, to analyze all claims directed to laws of nature, natural phenomena, and abstract ideas for subject matter eligibility under 35 U.S.C. § 101. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289 (2012). The two-step framework is: 

2A. determine whether the claim at issue is directed to one of the patent-ineligible concepts (e.g. abstract ideas). 

2B. if an abstract idea is present in the claim, examine the elements of the claim to determine whether it contains an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application. 

STEP 2A, Prong One. 


STEP 2A, Prong Two. 

Step 2A-Prong Two - Directed to a Practical Application if Section I-Prong One applies? 

Section 2A-Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance states: 

The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible) 

These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis.
                                 
If a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I, above), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception.
 
A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.
 


(a) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and 

(b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 

Under Step 2A, Prong One, the Examiner argues that claim 1 recites an abstract idea because to "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected" and "analyze the one or more crowdsource data sets according to the query specific function" are mental processes. Specifically, the Examiner states: 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected; and analyzing the one or more crowdsource data sets according to the query specific function. 

The limitation of identifying a set of mobile devices to target based on a network to which the set of the mobile devices is connected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Office Action, pp. 2-3. 

Thus, under Step 2A, Prong Two, the Examiner must show that the additional elements do not integrate the identification of the set of mobile devices and analyzing the one or more crowdsource data sets into a practical application. 

Applicant respectfully submits that to "identify a set of set of mobile devices to target" clearly and explicitly integrates with the technical limitations of "target[ing] the identified set of the mobile devices" and "trigger[ing] at least one application on each of the mobile devices in the identified set" in order to achieve a technical improvement, such as making possible generating the crowdsource data using sensors on mobile devices. Claim 1 (emphasis added).

Furthermore, Applicant respectfully submits that to "analyze the one or more crowdsource data sets according to the query specific function" is also clearly integrated with the technical limitations of "target[ing] the identified set of the mobile devices" and "trigger[ing] at least one application on each of the mobile devices in the identified set," because, for example, the one or more crowdsource data sets to be analyzed would not be possible without execution of the targeting and triggering limitations. 

As discussed above, the Examiner dismisses integrating any abstract idea into a practical application by the "targeting" and "triggering" limitations by arguing that the "targeting" and "triggering" limitations are insignificant, extra-solution activity. Also, as argued above, Applicant submits that at least the bolded portions below cannot be insignificant extra-solution activity because, for example, they are technical limitations that perform non-routine functions and improve a computer to enable "causing sensors of mobile devices to generate data for performing analysis on crowdsource data:" 

target the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to:

push one or more instances of the query specific function to the identified set of the mobile  devices, wherein each of the mobile devices includes one or more of the sensors and one or more applications to execute the query specific function; 

trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices; 

-  Claim 1 - 

The Examiner states: 

Targeting the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the identified set of the mobile devices includes one or more of the sensors and one or more applications to execute the query specific function is insignificant extra-solution activity because it constitutes mere data output in conjunction with the exception. Office Action, p. 5. 

is insignificant extra-solution activity because it is an insignificant application of identifying the set of mobile devices, and does not add a meaningful limitation to the process of identifying the set of mobile devices. Office Action, p. 5.

"Extra-solution activity" by definition means that the activity is not part of the solution. See, MPEP §2106.05(g), "The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In other words, the solution would be achieved without the specifically referenced elements. Below is claim 1 without the referenced targeting and triggering elements: 

A method of causing sensors of mobile devices to generate data for performing analysis on crowdsource data, the method comprising: 
executing instructions stored in memory by a processor of a device to cause a server computer system to: 
receive a query specific function;
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected; 
. . .
receive the one or more crowdsource data sets; and 
analyze the one or more crowdsource data sets according to the query specific function. 

not "caus[e] sensors of mobile devices to generate data for performing analysis on crowdsource data." Thus, the elements to: 
target the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to:   
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices includes one or more of the sensors and one or more applications to execute the query specific function; 
trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices; 
are not nominal or tangential but must be part of the solution of "how" to "caus[e] sensors of mobile devices to generate data for performing analysis on crowdsource data" and, thus, cannot by definition cannot be extra-solution activity. The limitations are significant because they impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. 

The specification supports the technical significance of the foregoing features, e.g.: 

[0043] The present invention utilizes the sensors present in today's decently configured smartphones to generate a crowd source data. The present invention is an efficient tool to carry out well-targeted surveys and market research.

Furthermore, the present invention makes it possible to generate crowdsource data using all the current sensors present on the mobile device.  ¶0043 

Therefore, analyzing the crowdsource data from the mobile phones is critical to interpret customers' behavior, define target criteria and analyze the crowdsource data to optimize crowdsourcing for maximum results.  ¶0003 

At step 240, the server 130 triggers the one or more instances of the query specific function on the each of the mobile device of the plurality of the mobile devices 110 to generate the crowdsource data.  ¶0031 

The one or processors trigger the one or more instances of the application to execute the one or more instances of the query specific function. Subsequently, the one or more instances of the application generate crowdsource data. In an embodiment, the one or more instances of the application generate the crowdsource data using the sensors of the each of the mobile device of the plurality of the mobile devices.  ¶0041 

The "targeting" and "triggering" operations in representative claim 1 do not actually perform any data gathering or outputting. They perform the technical operations to enable and activate the technical improvement of causing sensors of identified mobile devices to generate data for one or more crowdsource data sets. As described in detail above, claim 1 is more like eligible claim 2 of example 21 in the July 2015 Update Appendix 1 of the 2014 Interim Guidance on Subject Matter Eligibility.

inter alia requiring technology to "target the identified set of the mobile devices." How to target the mobile devices is also set forth in claim 1, i.e. "push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function." 

Claim 1 also requires triggering applications on the mobile devices to further the process of making possible generating the crowdsource data using sensors on the mobile devices. How the trigger works includes, "trigger[ing] at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause one or more of the sensors of each mobile device to generate data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices." Thus, claim 1 specifically sets forth and, thus, "reflect[s] the disclosed improvement." 

In light of the foregoing analysis, the Present Application solves an important problem. For example, there exists a problem in utilizing sensors on mobile devices for communication in the context of crowdsourcing data. "Crowdsourcing enables in-depth, large-scale, cost-effective information gathering, and accurate techniques for information extraction from crowdsource data." Present Application, ¶0002. However, gathering and analyzing crowdsource data has always been a challenge." Id. The Present Application identifies a technical problem associated with understanding the information and provides a solution. The Present Application states, "The present invention makes it possible to generate crowdsource data using all the current sensors present on the mobile device." Id, ¶0043 (emphasis added). 

Accordingly, claim 1, claims 5 and 10 mutatis mutandis, and claims dependent thereon are eligible under Step 2A, Prong

Examiner respectfully disagrees with Applicant’s arguments. The claims are ineligible under Step 2A. An additional element is considered to be insignificant extra-solution activity when “the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)” (see MPEP §2106.05(g), emphasis added). This is in stark contrast to Applicant’s statement that “the solution would be achieved without the specifically referenced [extra-solution] elements.” Rather, according to the MPEP, data gathering and outputting may constitute extra-solution activity, even when the activity is necessary and required for the remainder of the operations. Thus, the “targeting” and “triggering” operations are not precluded from being extra-solution activity simply because they are necessary and required for causing mobile device sensors to generate crowdsourcing data.
Moreover, as discussed in detail above, causing mobile device sensors to generate crowdsourcing data is not a solution to the problem described by the specification. Since the claims fail to recite a solution, the “targeting” and “triggering” operations are not part of any solution.
The claimed invention is directed to an abstract idea without significantly more. 
 
On pages 15-18 of Applicant’s arguments, Applicant argues:

Claims 1, 3-6, and 8-14 stand rejected under 35 U.S.C. §103 as being unpatentable over Khorashadi et al., U.S. Patent Publication No. 2013/0084891 ("Khorashadi") in view of Kim et al., U.S. Patent Publication No. 2009/0006522 ("Kim"). Applicants respectfully traverse the rejection. 

Claim 1 recites "executing instructions stored in memory by a processor of a mobile device to cause a server computer system to: 
. . .
identify a set of mobile devices to target based on a network to which the set of the mobile devices is connected; 
target the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: 
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes one or more of the sensors and one or more applications to execute the query specific function. (emphasis added) 

Khorashadi teaches identifying mobile platforms to receive a request for data by the location of the mobile platforms. "Crowdsourcing is a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, may be used to determine if a measurement request is transmitted to (or accepted by) a particular mobile platform." Khorashadi, ¶0030. See, for example, ¶0031 ("Based on location information obtained, e.g., through satellite positioning systems (SPS) or other location measurement systems or techniques, server 102 provides measurement request MRA to mobile platforms 106B, 106C, and 106D, each of which are in one of the cafes in the target chain, and provides measurement request MRB to mobile platforms 106A and 106D, which are in the target mall.") 

In contrast, claim 1 "identif[ies] a set of mobile devices to target based on a network to which the set of the mobile devices is connected" and "target[s] the identified set of the mobile devices." 

The Examiner admits, "Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected." Office Action, p. 5. The Examiner cites the Abstract, ¶0039, and ¶¶0073-0077 of Kim to provide the missing teaching of Khorashadi.

In the Response to Arguments, the Examiner states that "Kim does not limit "sensor nodes" to static sensor nodes." Office Action, p. 50. "Applicant asserted that Kim's sensors were static, but failed to provide any citation in support of such assertion." Id. For clarity, Applicant uses the term "static" to mean that Kim does not teach that the sensors in any network change not that the sensors cannot be physically relocated within the network. Furthermore, even if the identity of sensors change within the network, which Kim does not teach, the contacting system can reasonably be updated with the change information without attempting to identify which sensors are in the sensor network. Thus, identifying which sensors are in a network cannot be implied to Kim. Thus, from a network perspective, the sensors in Kim are known and, thus, static. See, Figures 2, 4, 5, and 6, in which Kim discloses a network of sensors. Kim discloses multiple, established, sensor networks 1-N (Figure 2), an established, static sensor network 41 (Figure 4), established, static sensor networks A and B (Figure 5), and established, static sensor network 63, which are static because Kim teaches that the networks have sensors and does not teach that the sensors in the networks change at least without knowledge of the contacting system. Consequently, sice from a network perspective, the sensors in Kim are known, there is no need in Kim to "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected," because the sensors are static and known within the sensor networks of Kim. Claim 1 (emphasis added) 

Kim cited by the Examiner, there is no process used to "identify" which sensors are in the sensor network of Kim. In ¶0039: 

A plurality of heterogeneous sensor networks are connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222. The sensor network characteristic information includes information about sensors, actuators, com-munication protocols, buffering parameters of the 
respective sensor networks. Kim, ¶0039. 

Thus, ¶0039 confirms that Kim discloses that the network characteristic information about the sensors is known and there is no need to "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected." 

Paragraphs 0073-0077 disclose details of the FIG. 6 "flowchart illustrating an automatic sensor network monitoring method of the network interface unit 222." Kim, ¶0070. The specific monitoring processes in paragraphs 0072-0077 disclose the transmission and reception of status information from the static sensor networks of Kim. The information transmitted by the sensors is not information used to identify the network to which the sensors belong but rather is status information, i.e. "the sensor node 632 receiving the status report request transmits the topology related informa-tion to the sink node 631." Kim, ¶0076. "The topology related information includes remaining power information, error information, and parent node information." Id. 

Accordingly, Kim teaches monitoring status information of statically positioned sensors in static sensor networks. In contrast to claim 1, the devices in claim 1 are explicitly mobile devices. Additionally, Kim are static, Kim does not "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected" as required by claim 1. 

Thus, at best Khorashadi in view of Kim teaches receiving data from a set of statically positioned in static sensor networks, which is the opposite of a mobile device. 

Accordingly, Khorashadi in view of Kim neither teaches nor suggests claim 1, claims 5 and 10 mutatis mutandis, and claims dependent thereon. Applicant respectfully requests withdrawal of the rejection.

Examiner respectfully disagrees with Applicant’s arguments. Khorashadi in view of Kim teaches “identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected,” as recited by independent claim 1. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., mobile devices being devices that change networks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, Applicant has attempted to read into the claims limitations that are not described by the specification either.
According to Applicant’s arguments, “Applicant uses the term ‘static’ to mean that Kim does not teach that the sensors in any network change not that the sensors cannot be physically relocated within the network” and “from a network perspective, the sensors in Kim are known and, thus, static.” Applicant further argues that “[i]n contrast . . . , the devices in claim 1 are explicitly mobile devices.” In other words, Applicant has interpreted “mobile devices” to mean devices that change networks, not 
The independent claims do not explicitly define the term “mobile” and simply recite “identify a set of mobile devices to target based on a network to which the set of the mobile devices is connected.” The claims are silent regarding mobile devices changing networks.
The specification recites:
“In an example, the pre-determined target criteria refer to a particular telecommunication network to which the plurality of the mobile devices 110 is registered. The server 130 identifies one or more mobile devices of the plurality of mobile devices 110 belonging to the particular telecommunication network using network ID corresponding to the particular telecommunication network. In another example, the pre-determined target criteria refer to a Wireless local Area Network (WLAN) to which the plurality of the mobile devices 110 is connected. The server identifies one or more mobile devices of the plurality of the mobile devices 110 connected to a particular WLAN using the IP range of the WLAN” (see [0030]).
The specification also never describes the mobile devices changing networks. In fact, the specification only discloses one network, “the communication network” (see e.g., [0022] and [0023]).
Kim discloses“[a] plurality of heterogeneous sensor networks are connected to the application system interface 22 through the sensor network adaptor 23” (see [0039], emphasis added). The sensor network adaptor “converts the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmit[s] the status report request to the sensor network” (see [0074], emphasis added). The sensor network adaptor further “collects the status information received from each sensor node” (see [0077], emphasis added). Accordingly, Kim teaches that the sensor network adaptor targets a set of sensor nodes for a status report request based on the 
As discussed in the previous Office action, Examiner notes that the network characteristic information about the sensors being known does not preclude the sensor network adaptor from identifying the set of sensor nodes based on the network to which the set belongs. Rather, the network characteristic information about the sensors is necessary to convert sensor network commands for the particular sensor network from the plurality of heterogeneous sensor networks (see abstract). Such conversion takes place prior to identifying the sensor nodes belonging to the particular sensor network for the purpose of command transmission (see Id.).
	As also discussed in the previous Office action, Examiner further notes that the information transmitted by the sensors being status information also does not preclude the sensor network adaptor from identifying the set of sensor nodes based on the network to which the set belongs. Rather, the transmission of information by the sensors occurs after the sensors belonging to the particular network have been identified for the purpose of command transmission (see [0074]-[0077]). 
	Thus, “identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected” is taught by the combination of Khorashadi and Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oslund (US Publication No. 2013/0331083) for displaying the list of devices on the wireless network (see [0011]). 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	09-12-2021

/DARA J GLASSER/               Examiner, Art Unit 2161                                                                                                                                                                                         




















/APU M MOFIZ/              Supervisory Patent Examiner, Art Unit 2161